DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive.
A) The amendments to the claims have overcome the previous claim objections and 35 U.S.C. 112(b) rejections.
B) Applicant’s argument that Chen does not teach the specific epoxy resin containing a DCPD structure or the content thereof is not persuasive.  Chen teaches the structure in paragraph 15, second from the last structure on the page.  While Chen may not directly teach the acceptable amounts of the epoxy resin, the reference does teach the amounts of all other components so that the amount of the epoxy resin can possibly be calculated by subtracting all other components amounts from 100%.  However, instead, the examiner has relied on Zeng for the teaching of the amount of the epoxy resin. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C) Applicant’s argument that a person having ordinary skill in the art would not use the amount of the epoxy resin found in Zeng for the epoxy resin found in Chen . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15, and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0247015) in view of Zeng (EP 2 770 005) and in view of Cho et al. (US 2019/0153151).
Regarding claims 12, 13, 14. 15, 19, and 21: Chen teaches an epoxy resin composition (abstract) comprising an epoxy resin containing dicyclopentadiene (para. 14), and active ester (abstract) and a cyanate ester resin (para. 35-36). The amount of the active ester is 15-60 wt% (para. 16) and the amount of cyanate ester used can be 25 parts (example 6, table 1), which overlaps the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). Chen teaches the structure of claimed Formula (1) as the epoxy resin (para. 15, second from the last structure on the page and written section below the structure) where R3 from Chen (claimed R1-R3) is a hydrogen atom or a substituted or unsubstituted C1-C8 straight chain or branched alkyl 
Chen does not teach the amount of epoxy. However, Zeng teaches a similar composition where the epoxy resin is used in an amount of 30-90 parts (abstract).  Chen and Zeng are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions with active esters and cyanate compounds.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the amount of epoxy resin disclosed in Zeng in the composition of Chen and would have been motivated to do so since the epoxy resin provides the chemical and water resistance properties to the composition. 
Chen does not disclose that the proportion of the weight average molecular weight distribution of less than 400 is less than 30% by weight. However, Cho et al. teaches a similar composition using KES-7695 (table 1), which has the claimed molecular weight distribution limitation.  Chen and Cho et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy resin prepregs with active esters.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the KES-7695 epoxy of Cho et al. in the composition of Chen and would have been motivated to do so in order to achieve a desired glass transition temperature and dielectric properties.
Regarding claim 20: Chen teaches a dicyclopentadiene cyanate ester resin (para. 36).
Regarding claim 22: Chen teaches 0.001-5 wt% of a catalyst/curing accelerator (para. 32), which overlaps the claimed range.
Regarding claim 23: Chen teaches 2-methylimidazole (para. 31).
Regarding claim 24: Chen teaches a halogen-free flame retardant (para. 20).
Regarding claim 25: Chen teaches 5-30 wt% of the flame retardant (para. 21), which overlaps the claimed range.
Regarding claim 26: Chen teaches decabromodiphenyl ethane (para. 18).
Regarding claim 27: Chen teaches a filler, which is either organic or inorganic (para. 22-23).
Regarding claim 28: Chen teaches 5-60 wt% filler (para. 24), which overlaps the claimed range.
Regarding claim 29: Chen teaches a prepreg with a reinforcing material where the composition is impregnated and dried (para. 44).
Regarding claim 30: Chen teaches a laminate made from the prepreg (para. 45).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0247015) in view of Zeng (EP 2 770 005) and Cho et al. (US 2019/0153151) as applied to claim 12 set forth above and in view of Takeuchi et al. (JP 2009-235165), citations from the English abstract translation.
Regarding claims 16-18: Chen teaches the basic claimed composition as set forth above.  Not disclosed is the specifically claimed active ester. However, Takeuchi et al. teaches a similar composition where the active ester is obtained by the reaction of a phenol having a phenolic molecular structure linked to an alicyclic hydrocarbon group, an aromatic dicarboxylic acid or halide and an aromatic monohydroxy compound, with a ratio with respect to 1 mole of the carboxyl group or the acid halide, of 0.05-0.75 mol of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767